       Case 2:20-cv-00170-WJ-CG Document 35 Filed 05/08/20 Page 1 of 1



                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW MEXICO

GARY MARTIN,

             Plaintiff,
v.                                                            CV No. 20-170 WJ/CG

TAP ROCK RESOURCES, LLC.,

             Defendant.

                     ORDER ADOPTING JOINT STATUS REPORT
                       AND PROVISIONAL DISCOVERY PLAN

     THIS MATTER is before the Court on the Rule 16 Initial Scheduling Conference

and the parties’ Joint Status Report and Provisional Discovery Plan, (Doc. 29), filed

April 30, 2020. The Court adopts the Joint Status Report and Provisional Discovery Plan

as modified by the dates designated in the Court’s Scheduling Order, (Doc. 34).

     IT IS SO ORDERED.

                                  ________________________________
                                  THE HONORABLE CARMEN E. GARZA
                                  CHIEF UNITED STATES MAGISTRATE JUDGE
